DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office acknowledges the receipt of the After Final Amendment dated 02/23/2021.

Withdrawal of Restriction Requirement
Claim 21 allowable. The restriction requirement as set forth in the Office action mailed on 11/04/2016. , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4-6, 10 and 17, directed to the non-elected invention  are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims  4-6, 10 and 17 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the OLED of claim 21.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Promarak teaches an OLED (page 4521):

    PNG
    media_image1.png
    84
    470
    media_image1.png
    Greyscale

The above layers include anode (ITO)/ PEDT:PSS (hole injection layer)/blue emissive layer (EML/BCP (electron transport layer/ LiF (cathode).

    PNG
    media_image2.png
    377
    474
    media_image2.png
    Greyscale

	Compound 4a reads on applicants’ Formulas 2, 2a, 2c, 2f, 2i wherein Y2 = C12H25; X = S; R5-R8 = H. However, Compound 4a is used in the emissive layer as opposed to the electron blocking layer as required by independent claim 21.
	Promarak fails to teach, suggest or offer guidance that would render obvious placing 4a in the electron blocking layer as required by independent claim 21.

Claims 3-17, 19 and 21 allowed.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786